Citation Nr: 0208961	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from January 1985 to May 1985 
and from September 1990 to May 1991.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1999 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDING OF FACT

The veteran is not shown to have an acquired psychiatric 
disorder that is causally or etiologically related to active 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 West Supp. 2001); 38 C.F.R. § 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1999 letter and rating decision of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a November 1999 statement of the case and two supplemental 
statements of the case in December 2001 and February 2002, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports and hospitalization records have been 
received.  In addition, the veteran was afforded a VA 
examination for mental disorders in February 1997.  In this 
regard, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

This appeal arises out of the veteran's claim that he suffers 
from an acquired psychiatric disorder as a result of active 
service, and that service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records contain no complaints, 
treatment, or diagnosis of a psychiatric disorder or any 
pertinent mental disorder during active service.  The veteran 
was afforded three in-service examinations with associated 
medical history reports in July 1985, May 1990, and April 
1991, and each reflected that he did not have "depression or 
excessive worry," "nervous trouble of any sort," or a 
"psychiatric" disorder.  

The veteran was provided with a VA examination for mental 
disorders in February 1997.  At that time, he reported that 
he had been stationed in Saudi Arabia from October 1990 to 
April 1991 and that he had served as an operations records 
clerk in a combat supply unit.  He indicated that he had been 
"griped at" while in active service in Saudi Arabia for 
things that were out of his control merely because he was the 
lowest ranked individual.  He also complained of depression, 
anger, and frustration, and reported that he had not used 
alcohol or speed for 1 to 2 years but used marijuana to help 
him sleep.  He asserted that he overdosed on speed in 1992 
and 1993, and tried to hang himself in February 1996.  Upon 
examination, the veteran was observed as alert and oriented 
with good attention and concentration.  His relationship to 
reality was "good," and no thought disorder was noted.  He 
was not found to be suicidal or homicidal.  The examiner 
diagnosed the veteran with continuous marijuana abuse and a 
substance induced mood disorder.  He felt that the veteran 
had a mood disorder secondary to his marijuana use.  It was 
also noted that he had Axis IV psychosocial problems.  The 
examiner made no reference to the veteran's active service.  

VA outpatient treatment reports, dated November 1996 to 
December 1999, are of record.  During that time, the veteran 
complained of anger, depression, an inability to relax, and 
violent feelings toward others.  He reported being angry at 
coworkers who treated temporary workers differently, failed 
to train temporary workers, and who discriminated against 
"non-whites."  In June 1998, the veteran asserted that he 
had continuous feelings of aggression towards a certain 
racial group and that the feelings began while he was in 
Saudi Arabia during Desert Shield.  The veteran was diagnosed 
with intermittent explosive disorder.  In November 1999, PTSD 
was noted as an assessment; however no findings or stressors 
were reported and there was no notation of a relationship to 
the veteran's military service.  In fact, the veteran's 
active service was not noted in these outpatient treatment 
records. 

In June 1999, the veteran was treated at the Carl Albert 
Indian Health Facility for an attempted suicide by an 
overdose of Trazodone.  The veteran was soon transferred to 
the VAMC in Oklahoma City and hospitalized for 1 week.  Upon 
admission, it was noted that he had an adjustment disorder 
with a depressed mood and an intermittent explosive disorder 
by history.  He was also diagnosed with a recurrent major 
depressive disorder.  The veteran indicated that he had been 
mistreated by Army supervisors while in Saudi Arabia because 
he was a minority and in the National Guard.  Upon discharge, 
the veteran was observed to be physically and mentally 
stable.  He was ultimately diagnosed with recurrent major 
depressive disorder, a history of marijuana use, and an 
intermittent explosive disorder by history.  The treating 
health professionals made no reference to the veteran's 
active service. 

A February 2002 letter from the veteran's wife is of record.  
She asserted that the veteran spent a lot of time alone, was 
withdrawn, and had been unable to hold a job.  She also 
indicated that he had attempted suicide on 4 occasions and 
had not acted peculiar prior to each incident.  She made no 
reference to the veteran's active service.  

A February 2002 letter from Reverend D. L. is included in the 
claims file.  Rev. L. indicated that the veteran "started 
having problems after Desert Storm."  He maintained that he 
was unable to hold a job and caused stress on his wife and 
children.  Rev. L. asserted that the veteran did not have 
this problem prior to Desert Storm and that he had been 
"different" ever since active service.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence fails to support the claim of service connection for 
an acquired psychiatric disorder.  Absent clinical findings 
that that the veteran is shown to have an acquired 
psychiatric disorder related to active service, service 
connection for such a disorder is not warranted. 

The veteran's service medical records contain no evidence of 
an acquired psychiatric disorder.  His three in-service 
examinations including related reports of medical history, 
from July 1985 to April 1991, collectively noted that the 
veteran did not have "depression or excessive worry," 
"nervous trouble of any sort," or a "psychiatric" disorder 
and no pertinent psychiatric disorders were noted on any of 
the in-service treatment records.  In addition, while the 
veteran was treated for depression, an intermittent explosive 
disorder, and a mood disorder after service, none of the 
treating health professionals linked the disorders to active 
service.  In fact, the veteran's active service was not 
referenced in these records outside the veteran's own 
complaints.  There is no evidence indicating that the 
veteran's current disorders had their onset during active 
service.  

As to the statements made by the veteran, his wife, and Rev. 
L., regarding the onset of an acquired psychiatric disorder, 
the Board notes that those statements, without any 
accompanying medical opinion, are insufficient to establish 
service connection, as lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay persons, while competent to provide 
an eyewitness account, are not capable of offering evidence 
that requires medical knowledge, such as a diagnosis of a 
disorder or it's etiology.)

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  

As a final matter, the Board notes that PTSD was noted as an 
assessment in a brief November 1999 VA outpatient treatment 
report although, as noted above, this entry contains no 
findings, no reported stressors, and does not indicate a 
relationship to the veteran's military service.  See 
38 C.F.R. § 3.304(f) (2001).  In the veteran's November 1999 
substantive appeal, he essentially indicated that he is also 
seeking service connection for, in pertinent part, post-
traumatic stress disorder (PTSD).  In October 2001, the RO 
sent to the veteran a letter notifying him of what evidence 
was necessary to establish entitlement, what information or 
evidence was needed from the veteran and what he could do to 
help the RO with his claim; he was also sent a form entitled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)" which he was to 
complete in order for the RO for develop and adjudicate this 
claim.  No reply to this request for evidence was received by 
the veteran and the RO did not develop or specifically 
adjudicate this claim accordingly.  As such, the Board will 
accord no further consideration of this claim.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

